


EXHIBIT 10.13

 

 

PROCOMER

[logo]

PROMOTORA  DEL COMERCIO EXTERIOR DE COSTA RICA

 

OPERATING AGREEMENT

 

The PROMOTORA DEL COMERCIO EXTERIOR DE COSTA RICA (“PROCOMER”) [Foreign Trade
Promotion Office of Costa Rica], holder of Corporate Identification No.
3-007-196350, represented in this transaction by Leda Jiménez Cerdas, who is of
legal age, unmarried, has a degree in International Relations, is a resident of
San Antonio de Desamparados de San José and holder of Identity Card No.
3-229-068, and who has been granted an unlimited power of attorney, which is
recorded in the Public Registry, Personal Section, in Volume 150, page 191,
entry 488, and MCGHAN MEDICO S.A., holder of Corporate Identification No. three
- one hundred and one — two hundred thirty seven six hundred and sixty five,
represented in this transaction by Gregory Crane, who has no second surname
because he is from the United States of America, and is of legal age, married
once, a businessman, holder of  U.S. Passport No. one five seven seven zero four
five nine four, and whose residence is Four N. Dodge Boulevard, Tucson, Arizona,
85716, United States of America, and who is acting in his capacity as secretary,
with unlimited power of attorney, which is recorded in the Public Registry,
Commercial Section, Volume One Thousand One Hundred and Ninety Two, Page One
Hundred Ninety Three, Entry No. Two Hundred Thirty Six, acting under Article
19(ch) of the Free Trade Zone Regime Act [Ley del Régimen de Zona Franca] (No.
7210, November 23, 1990) and Executive Agreement No. 402-99, November 8, 1999
(the “Agreement”), have agreed to execute this OPERATING AGREEMENT, based on the
provisions of Law No. 7210, of November 23, 1990 and its Regulations, as well as
the following Clauses:

 

ONE.  The Beneficiary will engage in the manufacture of smooth-textured, round,
style 68 silicon breast implants for export to the United States of America,
Asia, Europe, Central America, and other markets, under the classification of
Export Processing Industry, pursuant to sub-section (a) of Article 17 of Law
7210 and its amendments. In order to change its sphere of operations, the
Beneficiary must apply for the respective authorization from PROCOMER, which
shall recommend to the Executive Authority that the Agreement be revised
accordingly, if necessary. Under the terms of its application, it must operate
in the Industrial Park of the Metropolitan Free Trade Zone, and must begin
production in the month of January of the year 2000.

 

TWO.  Under the provisions of Article 20, sub-section (g) of the Free Trade Zone
Regime Act (Law No. 7210, November 23, 1990 and its amendments),

 

1

--------------------------------------------------------------------------------


 

the Beneficiary will be “exempt from all taxes on profits, as well as any tax
based upon gross or net earnings, dividends paid to shareholders, or income or
sales,” as classified in that Law.  However, the latter exemptions “shall not be
applicable when the potential beneficiaries may deduct the taxes from which they
have been exempted in Costa Rica in their own countries,” or when they engage in
marketing activities.  In the latter case, the income tax exemption shall be
reduced by an amount proportional to the extent of those activities.

 

The Company may offer its products only on the local market, while adhering
rigorously to the requirements established for this in Article 22 of Law No.
7210 and its amendments, in particular, those related to the payment of the
respective taxes.

 

THREE.  The Beneficiary must pay to PROCOMER, on a monthly basis, the fee for
the right to use Free Trade Zone Regime, which is set forth in Law No. 7683 of
October 30, 1996, and Executive Order No. 25612-COMEX, about which it will be
notified shortly.

 

The monthly use fee for the Free Trade Zone Regime becomes effective on the date
of the announcement of the aforementioned Executive Agreement No. 402-99, and
must be paid in advance, by the month, starting on this date.

 

If, for any reason, the Company does not begin production activities on the date
indicated in this Executive Agreement, the corresponding contribution for the
free trade zone use fee shall be calculated on the basis of sales projections or
use of industrial roof area indicated by the Beneficiary in its respective
application.

 

For purposes of updating the collection of the tax, the Company must inform
PROCOMER of any increase it makes in its industrial roof area.  Failure to
comply with this obligation shall result in the retroactive collection of the
tax starting from the date of the most recent measurement performed by PROCOMER,
which shall use the new measurement as the basis for its calculation.

 

2

--------------------------------------------------------------------------------


 

FOUR.  The Security Deposit provided by the Beneficiary to PROCOMER will be
returned to it during the month following the Agreement to Revoke [Benefits
under] the Regime [Acuerdo de Revocatoria del Régimen], if the Beneficiary is
up-to-date in the payment of its obligations.  Otherwise, PROCOMER shall take
the sums owed by the Beneficiary to PROCOMER from the aforementioned security
deposit, and shall return the remainder to it, should any exist.

 

If, within the three months following the publication of the aforementioned
Agreement, the Beneficiary does not appear to reclaim the deposit, this shall be
taken to mean that the deposit has been relinquished to PROCOMER.

 

FIVE.  The Beneficiary must inform PROCOMER of any changes or modifications that
affect its commitments to the latter, including but not limited to: (a)
reduction of level of employment and investment; (b) temporary suspension of
operations; (c) increases in industrial roof area; (d) change of business
activity; (e) change of representatives; and anything else that may be relevant
within its sphere of activities.

 

SIX.  The Beneficiary must provide PROCOMER with an annual report on its
operations, using the forms and conditions that PROCOMER establishes, within
four months following the close of the fiscal year.

 

For the purposes of supervising and controlling the use of the Free Trade Zone
Regime and the incentives that been received, the Beneficiary is under the
obligation to provide to PROCOMER, and if appropriate, to the Ministry of
Finance [Ministerio de Hacienda], any information that may be requested.  In
addition, it must permit the officers of PROCOMER to enter its facilities at any
time they consider appropriate, and without prior warning, for the purpose of
verifying compliance with the obligations of the Free Trade Zone Act and its
Regulations.

 

PROCOMER will monitor compliance with the levels of new initial investment in
fixed assets and the total minimum investment of the Beneficiary, pursuant to
the criteria and parameters included in the Regulations or the Free Trade Zone
Regime Act to be issued, and the Beneficiary must facilitate the performance of
that obligation.

 

3

--------------------------------------------------------------------------------


 

SEVEN.  For the purpose of receiving future notices, the Beneficiary provides
the following NUMBER: 204-31 41.  PROCOMER must be immediately notified of any
change.

 

EIGHT.  If the Beneficiary withdraws from the Regime, it must announce its
decision at least one month prior to the last day of operations, by means of a
letter sent to PROCOMER, which will not process the withdrawal application if
the period indicated in this clause is not observed, unless in the opinion of
PROCOMER there exists some significant circumstance that would justify failure
to observe it.

 

NINE.  PROCOMER will not authorize the removal of the Beneficiary’s assets or
return its security deposit until the Beneficiary has provided PROCOMER with the
following documents:

 

(a)                                  A copy of the notice that it must publish
in a large circulation national newspaper, in which it announces that it has
filed to withdraw from the Regime and that it intends to be liquidated.

(b)                                 A certificate issued by the Ministry of
Labor [Ministerio de Trabajo], or any other similar document that is
satisfactory to PROCOMER, affirming that it has duly complied with any pending
labor obligations.

(c)                                  A certificate issued by the Ministry of
Finance stating that the Company has no pending obligations; and

(d)                                 Any other document which in the opinion of
PROCOMER may be necessary for these purposes.

 

TEN.  If the Beneficiary should fail to fulfill the conditions of this agreement
and Executive Agreement No. 402-99, or the laws and regulations that may be
applicable to it, PROCOMER may recommend to the Executive Authority that fines
be imposed or that [the Benefits] AWARDED under the Free Trade Zone Regime be
revoked, with no liability to the State, all of which is pursuant to the
provisions of Law No. 7210, its amendments and its regulations.  In addition, it
may recommend that the Executive Authority partially or completely suspend
Incentive AWARDS set forth in Law No. 7210 and its amendments.

 

4

--------------------------------------------------------------------------------


 

The imposition of sanctions, should it occur, will be notwithstanding any other
administrative, civil or criminal liability that may attach to the Beneficiary
or its representatives.

 

ELEVEN.  The terms of the exemptions provided in Law No. 7210 are subject to the
international agreements signed and approved by Costa Rica.

 

TWELVE.  The Beneficiary agrees to comply with the environmental regulations of
the Ministry of Natural Resources, Energy and Mines [Ministerio de Recursos
Naturales, Energía y Minas], and SETENA [the National Technical Environmental
Secretariat of the Ministry of the Environment and Energy], and must file the
required studies and documents with those offices or with the Ministry of Health
[Ministerio de Salud].

 

THIRTEEN.  Compliance with directives issued by PROCOMER regarding the
promotion, administration and supervision of the Regime is obligatory for the
Beneficiaries and the persons who are directly or indirectly related to them or
to PROCOMER.

 

THE END.

 

The preceding was read and signed by us to indicate our acceptance, in the city
of San José on November 30, 1999.

 

s/LEDA JIMENEZ CERDAS

s/GREGORY CRANE

COSTA RICA

MCGHAN MEDICO S.A.

FOREIGN TRADE PROMOTER

 

 

CONFIDENTIAL [stamp]

 

5

--------------------------------------------------------------------------------


 

[logo]

PROCOMER______________________Promotora del Comercio Exterior de Costa Rica

[Foreign Trade Promotion Office of Costa Rica]

 

NOTICE

 

[illegible] o’clock on the  30th  day of  November, 1999.  Gregory E. Crane 
appears at the office of the Director of the Foreign Trade Promotion Office of
Costa Rica (PROCOMER) to acknowledge that he has been notified of Executive
Agreement No. 402-99, of November 8, 1999, in which [the benefits of the] Free
Trade Zone Regime are awarded to MCGHAN MEDICO S.A., corporate seal No.
3-101237665.

 

s/Gregory E. Crane              

SIGNATURE OF NOTIFIED PARTY

 

 

 

 

Name and Identification Number of Notifying Party

 

Signature of Notifying Party

 

 

[stamp]

 

CONFIDENTIAL

 

McGHAN MEDICAL CORPORATION

 

PROPRIETARY INFORMATION

 

 

 

Foreign Commerce Center,

Third Ave. and 40th St., San José, Costa Rica

Tel: (506) 256-7111  * Fax (506) 233-5722.

P.O. Box 1278-1007;

e-mail:  info@procomer.go.cr

http://www.procomer.com

 

 

6

--------------------------------------------------------------------------------


 

MINISTRY OF FOREIGN TRADE

San José, Costa Rica

 

AGREEMENT NO. 402-99

 

THE PRESIDENT OF THE REPUBLIC

AND THE MINISTRY OF FOREIGN TRADE

 

On the basis of Article 140, sub-sections 3 and 18, of the Constitution of Costa
Rica, Article 28, second paragraph, sub-section (b) of the General Law of Public
Administration [Ley General de la Administración Pública], the Free Trade Zone
Regime Act No. 7210 of November 23, 1990, and its amendments, the Law
Establishing the Ministry of Foreign Trade and the Foreign Trade Promotion
Office of Costa Rica, No. 7683, October 30, 1996, and Executive Order No.
20355-H-COMEX, April 2, 1991, known as the Regulations to the Free Trade Zone
Regime Act and its amendments,

 

WHEREAS

 

1.                                       The company MCGHAN MEDICO S.A.,
corporation number 3-101-237665, filed an application with the Foreign Trade
Promotion Office of Costa Rica (“PROCOMER”) seeking to avail itself of the Free
Trade Zone Regime, pursuant to Law NO. 7210, its amendments and Regulations.

 

2.                                       PROCOMER’s Committee to grant awards
under special regimes received the application of MCGHAN MEDICO S.A. at its
meeting No. 39, held on October 27, 1999, and agreed to recommend to the
Executive Authority that the aforementioned company be granted [benefits under]
the Free Trade Zone Regime.

 

 

3.                                       Legally mandated procedure has been
followed.

 

IT IS AGREED

 

1.                                       Free Trade Zone Regime [benefits] shall
be awarded to MCGHAN MEDICO S.A., holder of Corporate Identification No.
3-101-237665 (the “Beneficiary”), classifying it as an export processing
company, under Article 17,sub-section (a) of Law No. 7210 and its amendments.

 

7

--------------------------------------------------------------------------------


 

2.                                       The activity of the Beneficiary
consists of the manufacture of smooth-textured, round, style 68 silicon breast
implants for export to the United States of America, Asia, Europe, Central
America, and other markets.

 

3.                                       The Beneficiary will operate in the
Metropolitan Free Trade Zone Industrial Park.

 

4.                                       The Beneficiary shall receive the
incentives and benefits set forth in Law 7210 and its amendments, with the
restrictions and conditions established therein, in compliance with the
regulations established in this matter by the Executive Authority and PROCOMER.

 

The terms of the exemptions provided for in Law No. 7210 are subject to the
international agreements signed and approved by Costa Rica.

 

5.                                       Under the provisions of Article 20,
sub-section (g) of the Free Trade Zone Regime Act (Law No. 7210, of November 23,
1990 and its amendments), the Beneficiary shall receive “exemption from all
taxes on profits, as well as any tax based on gross or net earnings, dividends
paid to shareholders, or income or sales,” as classified in that law.  However,
the latter exemptions “shall not be applicable when the potential beneficiaries
may deduct the taxes from which they have been exempted in Costa Rica in their
own countries,” or when they engage in marketing activities.  In the latter
case, the income tax exemption shall be reduced by an amount proportional to the
extent of those activities.

 

The company may only offer its products on the local market while rigorously
adhering to the requirements established for this in Article 22 of Law No. 7210
and its amendments, in particular, those related to the payment of the
respective taxes.

 

6.                                       The Beneficiary agrees to maintain a
minimum work force of fifty workers.  In addition, it agrees to make a new
initial investment of at least USD150, 000.00 (one hundred and fifty thousand
United States dollars) in fixed assets, no later than January 2000.  It will
also make and maintain a minimum total investment of USD3, 000,000.00 (three
million United States dollars), in conformity with the terms and conditions
found in the application filed with PROCOMER.

 

8

--------------------------------------------------------------------------------


 

PROCOMER will monitor compliance with the levels of new initial investment in
fixed assets and the total minimum investment of the Beneficiary, pursuant to
the criteria and parameters included in the Regulations of the Free Trade Zone
Regime Act to be issued.  This power must be provided for in the respective
operating agreement to be signed by the Beneficiary, as an obligation for which
the latter is responsible.  As a result, the Executive Authority may revoke the
[benefits granted to] that company under the Regime if, within those parameters,
it does not meet the minimum investment levels indicated above.

 

7.                                       When the operating agreement has been
signed, the Company must pay the monthly fee for the right to use the Free Trade
Zone Regime.  The date on which production activities are expected to begin is
January 2000.  If for any reason, the Company has not begun production
activities as of that date, it shall continue to pay the fee, which PROCOMER
shall continue to calculate on the basis of the industrial roof area stated by
the Beneficiary in its respective application.

 

For the purposes of updating tax collections, the Company must inform PROCOMER
of any increase it makes in its industrial roof area.  Failure to comply with
this obligation shall result in the retroactive collection of the tax starting
from the date of the most recent measurement performed by PROCOMER, which shall
use the new measurement as the basis for its calculation.

 

8.                                       The Beneficiary agrees to comply with
the environmental regulations of the Ministry of the Environment and Energy
[Ministerio del Ambiente y Energía], and must file any required studies and
documents with that Ministry or with the Ministry of Health.

 

9.                                       The Beneficiary must provide PROCOMER
with an annual report on its operations, using the forms and conditions that
PROCOMER establishes, within four months following the close of the fiscal year.
In addition, the Beneficiary is under the obligation to provide to PROCOMER, and
if appropriate, to the Ministry of Finance, any information that may be
requested of it for the purpose of supervising and controlling the use of the
Free Trade Zone Regime and the incentives received.  In addition, it must permit
the officers of PROCOMER to enter its facilities at any time they consider
appropriate, without prior warning, for the purpose of verifying compliance with
the obligations of the Free Trade Zone Regime Act and its Regulations.

 

9

--------------------------------------------------------------------------------


 

10.                                 If the Beneficiary should fail to comply
with any of the conditions of this Agreement, or with the laws, regulations, and
directives that may be applicable to it, the Executive Authority may impose
fines upon it, suspend one or more of the incentives indicated in Article 20 of
Law No. 7210, for a period ranging from a month to a year, or revoke [the
benefits] granted to it under the Free Trade Zone Regime, with no liability to
the State, all of which is pursuant to the provisions of Law No. 7210, its
amendments and Regulations.  Any application of these penalties shall be
notwithstanding any other administrative, civil or criminal liability that may
attach to the Beneficiary or its representatives.

 

11.                                 After this Executive Agreement has been
transmitted, the Beneficiary must sign an operating agreement with PROCOMER,
after which it may begin to receive the benefits of the Regime.

 

12.                                 Compliance with directives issued by
PROCOMER regarding the promotion, administration and supervision of the Regime
is obligatory for the Beneficiaries and the persons who are directly or
indirectly related to them or to PROCOMER

 

The end.

 

For announcement and publication.

 

Office of the President of the Republic, San José, on the eighth day of November
of 1999.

 

s/MIGUEL ANGEL RODRÍGUEZ

 

SAMUEL GOZOWSKI

ECHEVERRÍA

 

MINISTER

[seal of Office of President, Costa Rica]

 

[seal of Foreign Trade Office, Costa Rica]

 

10

--------------------------------------------------------------------------------

